DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: delivery means, pressing means, suction means, and application means in claim 10 and adjustment means in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said first and second tools" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends on claims 12 and 10, but the first tool is established in claim 11.  For examination purposes, claim 12 will be interpreted to depend on claim 11 to resolve the antecedent issue above.
Claim 14 is rejected for dependence on claim 13.
Claim 15 also recites the limitation "said first and second tools" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends on claims 12 and 10, but the first tool is established in claim 11.  For examination purposes, claim 12 will be interpreted to depend on claim 11 to resolve the antecedent issue above.
Claim 16 recites the limitation “a third tool” in line 3.  However, similar to claims 13 and 15 above, the first tool has not been established in claims 12 nor 10 to warrant a third tool as only two tools have been established.  For examination purposes, claim 12 will be interpreted to depend on claim 11 to properly established a first and second tool and hence the use of a third tool.
Claims 17-19 are rejected for dependence on claim 16.
Claim 19 also recites the limitation "said first tool" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 12 will be interpreted to depend on claim 11 to resolve the antecedent issue above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (WO 2005/090034 A1; of record).
Regarding claim 1, Ricci teaches a process for the realization of slabs of ceramic and/or stone material (Figures 1-6; page 3, lines 1-9), including the following phases of: 
supplying at least one base material of the ceramic and/or stone type in the form of powder and/or granules and/or flakes (layer 4; page 2, line 24, layer of powders); 
supplying at least one additional material of the ceramic and/or stone type in the form of powder and/or granules and/or flakes, different from said base material (page 3, lines 8-9, filling…with powders having at least one different characteristic); 
delivering said base material onto a supporting surface (translating surface 2; page 7, lines 4-5, a hopper, to create on the translating surface a continuous constant-thickness layer of soft material) to obtain a slab to be compacted having an initial thickness; 
pressing said slab to be compacted to obtain a compacted slab having a final thickness (page 2, lines 23-24, a layer of powders to be then pressed to obtain ceramic tiles of slabs);
wherein the process comprises, following said delivery and before said pressing, the following phases of: 
suctioning a portion of said base material to obtain at least one through groove (channel 100) which crosses said initial thickness along a determined path (suction device 10 in Figure 3; page 8, lines 2-4, to create a channel in the layer of powder 4 during advance of the translating surface);
application of said additional material inside said groove, to define at least one vein (veining 40) of a color and/or type which is different from said base material (page 8, lines 4-6,  the channel 100 is then filled with powders having at least one characteristic different from those powders which form said layer 4); and 
said pressing involving both said base material and said additional material thus delivered (page 2, lines 23-24, a layer of powders to be then pressed to obtain ceramic tiles of slabs).
Regarding claim 3, Ricci further discloses said application is carried out substantially simultaneously to said suction (Figures 2-3; page 7, line 15 – page 8, line 10, suction and application are provided via means 7 and 8 being provided on same support frame 51; means 7 suctions up layer 4 and means 8 fills channel with powder immediately thereafter).
Regarding claim 4, The process according to claim 3, wherein said suction and said application are performed by means of a first and a second tool respectively (7, 8 in Figures 2-3), which are movable in a substantially synchronized manner with each other (page 7, lines 15-18, first and second tool are provided on same support frame 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Uchida (US 5,662,847 A).
Regarding claim 2, Ricci teaches all the elements of claim 1 as discussed above, but does not disclose at least one shaving phase of said base material and of said additional material delivered inside said groove to make said initial thickness substantially even following said application and before said pressing.
Uchida discloses a method of producing stone or ceramic articles (10 in Figures 30-31; col. 12, lines 21-26, col. 13, lines 1-5), comprising supplying a base material of (13) in powder form (col. 7, lines 18-20), suctioning a portion of said base material to form a channel (col. 7, lines 14-15, 26-28), supplying a second different material in powder form (15) into the channel (col. 7, lines 30-33).  Uchida further disclose a smoothing phase (e.g. making thickness of materials 13, 15 substantially even; col. 7, lines 37-38, particles are then allowed to set into an integral mass, either as they are or after being smoothed).  A person of ordinary skill in the art would have recognized that applying the known technique of smoothing the materials, as disclosed by Uchida, to the method of Ricci would have yielded the predictable result of stronger adhesion between the materials and resulted in an improved product.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of Uchida to the base material and additional material of Ricci.  This would yield the predictable result of stronger adhesion/bonding of the materials.
Regarding claim 5, Ricci, as modified by Uchida, further discloses a phase for the movement of said additional material following said application (col. 15, lines 5-10 of Uchida, apply vibration…to ensure smooth movement of the materials; by rubbing with a brush or comb or applying a jet of air or water to the boundary portion between the different kinds of material for the course).
Regarding claim 6, Ricci, as modified by Uchida, further discloses said movement involves dragging the additional material through said base material (col. 15, lines 8-10 of Uchida, by rubbing with a brush or comb…to the boundary portion between the different kinds of material for the course).

Claim(s) 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Uchida, as applied to claims 5-6 above, and further in view of Toncelli (US 2017/0355101 A1).
Regarding claim 7, Ricci, as modified by Uchida, discloses all the elements of claim 6 as discussed above but does not disclose said dragging is carried out by substantially following said path.
Toncelli discloses an apparatus for of producing stone or ceramic slabs (Figures 1-4) and corresponding method (claims 15-17), comprising supplying a base material of in powder form (paragraph 0043), and supplying via a tool a second different material in powder form (device 15; paragraph 0050, for discharging powder dyes) to form veins in the base material (paragraphs 0037, 0063).  Toncelli further discloses dragging the powder dye through the base (paragraphs 0057-0060, to apply an action for local mechanical mixing of the mix; allows the dye which is poured or sprayed to penetrate deep inside the mix) substantiality following the path of the supplying tool (paragraph 0055, tool is advantageously mounted on the dye feeder device so as to move with it).  As Ricci/Uchida also discloses dragging the additional material through said base material (col. 15, lines 8-10 of Uchida), a person skilled in the art would have recognized that applying the known technique disclosed by Toncelli would have yielded the predictable result of a more efficient process.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known dragging technique of Toncelli; specifically, in following the supplying path.  This would predictably yield a more efficient process of mixing of the two materials.
Regarding claim 8, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 5 and further discloses said movement is carried out by means of a third tool (mixer tool 31 in Figure 5 of Toncelli) movable substantially synchronized with said first and second tools (paragraph 0055 of Toncelli, tool is advantageously mounted on the dye feeder device so as to move with it).
Regarding claim 9, Ricci, as modified by Uchida and Toncelli, further discloses supplying a base material comprises the mixing of at least two primary materials of the ceramic and/or stone type in the form of powder and/or granules and/or flakes (paragraphs 0003, 0043 of Toncelli).
Regarding claim 10, Ricci, as modified by Uchida and Toncelli, teaches an equipment for the realization of slabs of ceramic and/or stone material (Figures 1-2 of Ricci and Toncelli), including: 
a load-bearing frame (Figure 1; page 7, lines 1-2 of Ricci, conveyor belt; support 12 in Figures 1-2; paragraph 0040 of Toncelli); 
at least one supporting surface associated with said load-bearing frame (translating surface 2 in Figures 1-2 of Ricci; working surface 11 in Figures 1-2 of Toncelli); 
delivery means of at least one base material of the ceramic and/or stone type in the form of powder and/or granules on said supporting surface to obtain a slab to be compacted having an initial thickness (3 in Figure 1; page 2, line 24, page 7, lines 3-5 of Ricci); and
pressing means of said slab to be compacted to obtain a compacted slab having a final thickness which is smaller than said initial thickness (implicit in page 2, lines 23-24 of Ricci, layer of powder to be then pressed; 56 in Figure 13; paragraphs 0094-0096 of Toncelli, stations for vibrocompression or vibrocompaction of the mix); 
wherein the equipment comprises suction means of at least one portion of the base material from said slab to be compacted (suction device 10 in Figure 3; page 8, lines 2-4 of Ricci, to create a channel in the layer of powder 4 during advance of the translating surface)) so as to obtain at least one through groove (100) which crosses said initial thickness along a determined path and application means (8 in Figure 3 of Ricci) of at least one additional material, different from said base material, inside said groove to define at least one vein of a color and/or type which is different from said base material (page 8, lines 4-6 of Toncelli, the channel 100 is then filled with powders having at least one characteristic different from those powders which form said layer 4).
Regarding claim 11, Ricci, as modified by Uchida and Toncelli, further said suction means comprise at least a first tool (suction device 10 in Figure 3 of Ricci) provided with at least one suction inlet (operative mouth 12) and movable with respect to said slab to be compacted along said path.
Regarding claim 12, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim [11*] and further discloses said application means comprise at least a second tool (8 in Figure 3 of Ricci) provided with a delivery outlet of the additional material (hopper 80; col. 8, lines 7-8 of Ricci, the discharge mouth of which is positioned flush with the upper surface of the layer) and movable with respect to said slab to be compacted along said path.
Regarding claim 13, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 12 and further discloses said first and second tools move in a substantially synchronized manner relative to each other along said path (Figure 3, page 7, lines 15-18 of Ricci, first and second tool are provided on same support frame 51).
Regarding claim 14, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 13 and further discloses said second tool is arranged after said first tool, with respect to the direction of forward movement along said path and adjacent thereto (as shown in Figure 3 of Ricci).
Regarding claim 15, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 12 and further discloses at least one of said first and second tools comprises at least adjustment means of the transit section of the air and of the additional material, respectively (page 8, lines 11-13 of Ricci, varying the suction force generated by the suction device; paragraph 0051 of Toncelli, discloses the use of closing valves with actuators).
Regarding claim 16, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 12 and further discloses a third tool (mixer tool 31 in Figure 4 of Toncelli), movable at least in the direction of approaching to/moving away from said supporting surface to penetrate inside said slab to be compacted (paragraph 0066 of Toncelli, discloses inclination) and movable with respect to the supporting surface itself to move said additional material through said base material (paragraph 0058 of Toncelli, to apply mechanical mixing of the mix).
Regarding claim 17, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 16 and further discloses said third tool has one end, intended to penetrate inside said slab to be compacted, provided with a plurality of flanges separate from each other (paragraph 0065 of Toncelli, several vertical flanges; col. 15, lines 8-10 of Uchida, discloses use of a comb).
Regarding claim 18, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 16 and further discloses said third tool is movable along said path (paragraph 0055 of Toncelli, tool is advantageously mounted on the dye feeder device so as to move with it).
Regarding claim 19, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 18 and further disclose The equipment according to claim 18, wherein said third tool is movable substantially simultaneously to said first tool and to said second tool along said path, said third tool being arranged after said second tool with respect to the direction of forward movement along said path (paragraph 0055 of Toncelli, tool is advantageously mounted on the dye feeder device so as to move with it).
Regarding claim 20, Ricci, as modified by Uchida and Toncelli, teaches all the elements of claim 16 and further discloses at least one electronic central unit provided with at least one command and control unit operatively connected to at least one of said tools to command the displacement thereof along said path (page 7, lines 9-11 of Ricci, translation of each device being controlled by a positioning system; paragraph 0046 of Toncelli, control system…formed by a suitable programmed microprocessor unit).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchida (US 5,622,664 A) discloses a tool for forming a cavity or channels via suction and a tool for filling said cavity of channels with powder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        11/30/2022